Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/07/2012 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2003/0073442 A1 by Fattouch.
Regarding claim 1, Fattouch teaches A computer-implemented method (see at least ¶ [0009]) when executed by data processing hardware causes the data processing hardware to perform operations comprising:
obtaining electromagnetic (EM) impediment data for a geographical area, the EM impediment data characterizing features of the geographical area that cause EM attenuation (see at least ¶ [0062], [0063]);
dividing the geographical area into a plurality of tiles, each tile of the plurality of tiles comprising a geometric shape that encompasses a distinct non-overlapping portion of the geographical area;
for each tile of the plurality of tiles (see at least ¶ [0066]):
determining one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile using the EM impediment data (see at least ¶ [0066], [0067]); and
caching the one or more composable EM attenuation values determined for the corresponding tile (see at least ¶ [0066]);
obtaining an EM attenuation request from a requester comprising a request to determine a total non-free-space EM attenuation value between a first geographical point and a second geographical point:
identifying a first tile that includes the first geographical point, a second tile that includes the second geographical point, and each intervening tile between the first tile and the second tile (see at least ¶ [0067]-[0072]), for each identified tile, selecting at least one cached composable EM attenuation value from the one or more composable EM attenuation values determined for the identified corresponding tile;
determining the total non-free-space EM attenuation value by summing the selected cached composable EM attenuation values; and
in response to the EM attenuation request, providing the total non-free-space EM attenuation value to the requester (see at least ¶ [0073]-[0080]).

Regarding claim 2, Fattouch teaches the method of claim 1.  In addition, Fattouch teaches wherein the EM impediment data comprises terrain impediments and non-terrain impediments (see at least ¶ [0057]-[0060]).

Regarding claim 3, Fattouch teaches the method of claim 1.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least one composable terrain EM attenuation value and at least one composable non-terrain EM attenuation value (see at least ¶ [0057]-[0060]).

Regarding claim 4, Fattouch teaches the method of claim 1.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least two composable EM attenuation values for at least two distinct altitudes (see at least ¶ [0114]-[0117]).

Regarding claim 5, Fattouch teaches the method of claim 1.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least two composable EM attenuation values for at least two distinct propagation directions through the distinct non-overlapping portion of the geographical area encompassed by the tile (see at least ¶ [0020], [0041], [0073], and [0098]).

Regarding claim 6, Fattouch teaches the method of claim 1.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least two composable EM attenuation values for at least two distinct frequencies (see at least ¶ [0057]).

Regarding claim 9, Fattouch teaches the method of claim 1.  In addition, Fattouch teaches wherein the operations further comprise determining a total EM attenuation value using a sum of one or more loss paths of a loss tree (see at least ¶ [0019], [0061], [0073], and [0079]).

Regarding claim 10, Fattouch teaches the method of claim 9.  In addition, Fattouch teaches wherein determining the total EM attenuation value uses the sum of one or more loss paths of the loss tree comprises an algorithmic loss (see at least ¶ [0019], [0061], [0073], and [0079]).

Regarding claim 11, Fattouch teaches A system (see at least ¶ [0009]) comprising:
data processing hardware (see at least ¶ [0058]-[0059]); and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (see at least ¶ [0058]-[0059]) comprising:
obtaining electromagnetic (EM) impediment data for a geographical area, the EM impediment data characterizing features of the geographical area that cause EM attenuation (see at least ¶ [0062], [0063]);
dividing the geographical area into a plurality of tiles, each tile of the plurality of tiles comprising a geometric shape that encompasses a distinct non-overlapping portion of the geographical area;
for each tile of the plurality of tiles (see at least ¶ [0066]):
determining one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile using the EM impediment data (see at least ¶ [0066], [0067]); and
caching the one or more composable EM attenuation values determined for the corresponding tile (see at least ¶ [0066]);
obtaining an EM attenuation request from a requester comprising a request to determine a total non-free-space EM attenuation value between a first geographical point and a second geographical point:
identifying a first tile that includes the first geographical point, a second tile that includes the second geographical point, and each intervening tile between the first tile and the second tile (see at least ¶ [0067]-[0072]), for each identified tile, selecting at least one cached composable EM attenuation value from the one or more composable EM attenuation values determined for the identified corresponding tile;
determining the total non-free-space EM attenuation value by summing the selected cached composable EM attenuation values; and
in response to the EM attenuation request, providing the total non-free-space EM attenuation value to the requester (see at least ¶ [0073]-[0080]).

Regarding claim 12, Fattouch teaches the system of claim 11.  In addition, Fattouch teaches wherein the EM impediment data comprises terrain impediments and non-terrain impediments (see at least ¶ [0057]-[0060]).

Regarding claim 13, Fattouch teaches the system of claim 11.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least one composable terrain EM attenuation value and at least one composable non-terrain EM attenuation value (see at least ¶ [0057]-[0060]).

Regarding claim 14, Fattouch teaches the system of claim 11.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least two composable EM attenuation values for at least two distinct altitudes (see at least ¶ [0114]-[0117]).

Regarding claim 15, Fattouch teaches the system of claim 11.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least two composable EM attenuation values for at least two distinct propagation directions through the distinct non-overlapping portion of the geographical area encompassed by the tile (see at least ¶ [0020], [0041], [0073], and [0098]).

Regarding claim 16, Fattouch teaches the system of claim 11.  In addition, Fattouch teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile comprises determining at least two composable EM attenuation values for at least two distinct frequencies (see at least ¶ [0057]).

Regarding claim 19, Fattouch teaches the system of claim 11.  In addition, Fattouch teaches wherein the operations further comprise determining a total EM attenuation value using a sum of one or more loss paths of a loss tree (see at least ¶ [0019], [0061], [0073], and [0079]).

Regarding claim 20, Fattouch teaches the system of claim 19.  In addition, Fattouch teaches wherein determining the total EM attenuation value uses the sum of one or more loss paths of the loss tree comprises an algorithmic loss (see at least ¶ [0019], [0061], [0073], and [0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fattouch as applied to claims 1 and 11 above, in view of US 10,117,064 B1 by De Lorenzo et al. (hereafter referred to as De Lorenzo).
Regarding claim 7, Fattouch teaches the method of claim 1. 
Fattouch does not appear to specifically disclose wherein the geometric shape of at least one tile of the plurality of tiles is a hexagon.
In the same field of endeavor, Lorenzo teaches wherein the geometric shape of at least one tile of the plurality of tiles is a hexagon (see at least col. 19 line 34-col. 20 line 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fattouch with Lorenzo in order to determine values for tile-specific path-loss coefficients for each of the tiles within the indoor environment (De Lorenzo abstract). 

Regarding claim 8, Fattouch teaches the method of claim 1. 
Fattouch does not appear to specifically disclose wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile includes using direct measurements.
In the same field of endeavor, Lorenzo teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile includes using direct measurements (see at least col. 19 line 34-col. 20 line 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fattouch with Lorenzo in order to determine values for tile-specific path-loss coefficients for each of the tiles within the indoor environment (De Lorenzo abstract). 

Regarding claim 17, Fattouch teaches the system of claim 11. 
Fattouch does not appear to specifically disclose wherein the geometric shape of at least one tile of the plurality of tiles is a hexagon.
In the same field of endeavor, Lorenzo teaches wherein the geometric shape of at least one tile of the plurality of tiles is a hexagon (see at least col. 19 line 34-col. 20 line 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fattouch with Lorenzo in order to determine values for tile-specific path-loss coefficients for each of the tiles within the indoor environment (De Lorenzo abstract). 

Regarding claim 18, The system of claim 11. 
Fattouch does not appear to specifically disclose wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile includes using direct measurements.
In the same field of endeavor, Lorenzo teaches wherein determining the one or more composable EM attenuation values for EM signals propagating through the distinct non-overlapping portion of the geographical area encompassed by the tile includes using direct measurements (see at least col. 19 line 34-col. 20 line 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fattouch with Lorenzo in order to determine values for tile-specific path-loss coefficients for each of the tiles within the indoor environment (De Lorenzo abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465